Citation Nr: 0500469	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a fracture of 
the left tibia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reopened the veteran's claim for 
service connection for a fracture of the left tibia, and 
denied his claim for service connection on the merits.  The 
veteran filed a timely appeal to this adverse determination.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing in December 2004, 
said request was withdrawn pursuant to a request received 
from the veteran in October 2004.  See 38 C.F.R. §§ 19.75, 
20.703, 20.704 (2003).  The veteran's claim is now properly 
before the Board for appellate review.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in November 1970, the RO 
originally denied the veteran's claims for service connection 
for residuals of a fracture of the left tibia; the veteran 
did not file a timely appeal to this decision.

3.  In March 1980, and again in June 1999, the RO issued 
administrative decisions in which it determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's previously-denied claim for service connection 
for residuals of a fracture of the left tibia, as the veteran 
had not submitted any new evidence to evaluate; the veteran 
did not file a timely appeal to either of these decisions.

4.  The evidence received since the time of the RO's June 
1999 decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.

5.  The veteran's fracture of the left tibia was noted on his 
official service entrance medical examination, and thus 
preexisted his entry onto active duty.

6.  The evidence indicates that the veteran's preexisting 
fracture of the left tibia did not undergo an increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The June 1999 RO rating decision, which determined that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for residuals of a fracture of 
the left tibia had not been received, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  The evidence received since the July 1999 RO rating 
decision is new and material, and the claim for service 
connection for residuals of a fracture of the left tibia is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The appellant is not entitled to the presumption of 
soundness with respect to his fracture of the left tibia. 38 
U.S.C.A. §§ 1111 and 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

4.  The veteran's preexisting fracture of the left tibia was 
not aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in February 2002.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in January 2003, in the statement of the case (SOC) issued in 
March 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in August 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, a VA orthopedic 
examination reports, including a medical opinion regarding 
aggravation of the veteran's disorder, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in February 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a November 1970 rating decision, the RO initially denied 
the veteran's claim for service connection for residuals of a 
fracture of the left tibia on the basis that the veteran's 
service medical records showed that this disorder preexisted 
his entry onto active duty and did not worsen during such 
service.  While the evidence showed surgical treatment for 
removal of steel plates and screws from the injury site 
during service, following complaints from the veteran of left 
tibia pain, the evidence did not indicate that this treatment 
resulted in a worsening of the veteran's disorder, but rather 
an amelioration of the problem.  The veteran did not appeal 
this decision.

In October 1979, the RO received from the veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which was construed as, among other things, a claim to reopen 
the previously-denied claim for service connection for 
residuals of a fracture of the left tibia.  In October 1979, 
the RO sent the veteran a letter indicating that he needed to 
submit new and material evidence in order to reopen his 
claim.  The RO followed up with a similar letter to the 
veteran in March 1980.  As no additional evidence was 
submitted by the veteran, his claim was denied.

In April 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, which was construed as a claim 
to reopen the previously-denied claim for service connection 
for residuals of a fracture of the left tibia.  In June 1999, 
the RO sent the veteran a letter denying his claim, as he had 
not submitted any new medical evidence whatsoever since the 
time of the original November 1970 denial of his claim for 
service connection.  The RO included with this letter a VA 
Form 4107 explaining the veteran's right to appeal.  However, 
no appeal was filed within one year of notification of the 
June 1999 denial; therefore, the decision became final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final June 1999 RO 
decision includes the following items:  a VA medical 
certificate and history dated in February 1990; a statement 
from Dr. J. P., the veteran's treating orthopedic surgeon at 
Joliet Orthopedic and Sports Medicine Center, Ltd., dated in 
June 2002; an x-ray report from Dr. G. A., ordered by Dr. J. 
P., dated in June 2002; a treatment note from Joliet 
Orthopedic and Sports Medicine Center, Ltd. dated in July 
2002; the report of a VA orthopedic examination conducted in 
November 2002, with a medical opinion; and an additional 
statement by Dr. J. P. dated in January 2004.  The Board 
finds that these records, to particularly include the June 
2002 and January 2004 statements by Dr. J. P. and the 
November 2002 VA opinion, relate to an unestablished fact 
necessary to substantiate the veteran's claim, are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim for service 
connection for residuals of a fracture of the left tibia is 
reopened.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  Regulations also provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2003).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2003).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (addressing the concerns 
discussed by the Court in Cotant v. Principi, U.S. Vet App. 
No. 00-2382 (June 6, 2003)).  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (2002).  However, in this case, rebutting the 
presumption of soundness at service entrance is not an issue, 
as the presumption of soundness never attached.  A review of 
the veteran's service medical records reveals that at the 
time of the veteran's service induction examination in August 
1968, the veteran's lower extremities were explicitly 
determined to be "abnormal," and the examiner noted that 
the veteran had a "Healed fracture left tibia with slight 
posterior angulation.  Function intact."  In addition, at 
the time of the veterans' Report of Medical History, 
completed the same day as the service entrance examination, 
the examiner noted in the section reserved for the 
physician's summary and elaboration of all pertinent data 
that the veteran had "open reduction fracture left tibia - 
May 67 - mild deformity."  Therefore, the Board finds that 
the concerns addressed by the General Counsel's opinion 
regarding certain service connection claims based on 
aggravation are not present in this case, and that Board 
adjudication of this claim may proceed.

Having determined that the veteran's fracture of the left 
tibia preexisted service, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.   A review of the veteran's 
service medical records reveals that in May 1969, the veteran 
was seen for complaints of soreness in the left leg when 
standing for long periods.  He reported that he had a plate 
in his left leg from before service.  The veteran was 
referred to a physician for examination.  This physician 
noted that he veteran had sustained a fracture of the left 
tibia and fibula approximately 21/2 years earlier, at which 
time he underwent open reduction and plate fixation.  He 
complained of pain when standing for long periods of time.  
The examiner issued a profile against prolonged standing for 
the next 2 weeks.

In June 1969, the veteran again complained of a sore left 
leg.  The examiner noted that the veteran had fractured his 
leg 2 1/2 years earlier in a motorcycle accident, and that he 
had a plate on the tibia with screws.  The examiner believed 
that two of these screws were working their way out, and sent 
the veteran for x-rays and an orthopedic consultation.

At the time of the orthopedic consultation, dated June 13, 
1969, the examiner stated that the veteran would be admitted 
to have the plates and screws in his left tibia removed.  A 
diagnosis of a remote fracture of the left tibia was 
rendered.  The Board observes that the results of x-rays of 
the veteran's left tibia were reported the next day, on June 
14, 1969, which showed a well healed fracture with "screws 
in place."  

On July 30, 1969, the veteran was admitted to a military 
hospital with an old fracture of the left tibia.  The 
examiner noted that the veteran had sustained a fractured 
left tibia and fibula in May 1967, at which time he had an 
open reduction and internal fixation with 2 plates and 
screws.  Following this he had no cast but was non-weight 
bearing on crutches for about 10 months.  He currently 
experienced occasional pain over the plates and screws and 
was admitted for removal of same.  The hospital course was 
reportedly benign postoperatively, and the veteran was 
discharged with a short leg case, fully ambulatory on 
crutches non-weight bearing.  The final diagnosis was of pain 
from plates and screws of left tibia from open reduction in 
May 1967.  He was discharged on August 6, 1969.

On August 7, 1969, the veteran was seen for complaints of 
pain in left foot.  The examiner noted that the veteran had 
had screws and plates removed from that foot, and that he was 
post-operative, having recently been discharged from the 
hospital.  The veteran was prescribed medication for a "sore 
leg."

On September 4, 1969, the veteran's cast and sutures were 
removed.  Some swelling was reportedly present.  The veteran 
was advised to continue with his crutches and progressive 
weight bearing.

On October 1, 1969 the veteran complained of pain in the left 
leg.  The examiner recommended no physical training, running, 
marching or prolonged standing or walking for one month.

On March 6, 1970, the veteran again complained of pain in the 
left leg.  He reported that he had fallen and struck his left 
leg on a step.  Examination revealed a slight area of 
tenderness on the left leg at the lateral aspect of the 
tibia.  The diagnosis was of a contusion of the leg.  

The remainder of the veteran's service medical records, 
including his April 1970 service separation examination, are 
negative for any additional complaints or diagnoses of, or 
treatment for, a fracture of the tibia of the left leg.  The 
April 1970 Report of Medical History noted a "Fracture[d] 
Tibia May 67 - EPTS [existed prior to service]."  In 
addition, the separation examination found the veteran's 
lower extremities to be normal, and noted the presence of a 
pre-service scar down the front of the leg.

The first post-service evidence of any left leg problems is 
found in a statement dated some 32 years after discharge in 
June 2002, by Dr. J. P., an orthopedic surgeon in private 
practice.  Dr. J. P. offered the following opinion:

[The veteran] initially presented to my 
office on 06/07/02 with a complaint of 
pain in the left leg.  The patient 
sustained a left tib-fib fracture in 
1966, and underwent ORIF with placement 
of screws.  The patient stated that 
during service for the United States Army 
in Germany, he was having pain over the 
screw heads and he was scheduled to have 
these screws removed.  The patient 
underwent surgery at that time, but was 
never told that the screws were shirred 
off at the heads, leaving the shafts of 
the screws remaining in the tibia.  The 
patient has continued to have pain in the 
area of the tibia...

A bone scan has been performed which 
shows increased uptake throughout the 
tibial shaft, most likely secondary to 
irritation from the screws.  CBC and sed 
rate show no evidence of osteomyelitis at 
this time.

It is my opinion, that if the screws had 
been removed properly at the initial 
setting by the Unites States military in 
Germany, the patient may not have the 
pain and dysfunction that he has at the 
present date.  Once again, I told the 
patient that I would not remove the 
screws unless the pain became severe.  
The patient is in agreement and will 
follow-up with us on an as needed basis.

In November 2002, the veteran underwent a VA examination.  
The examiner noted that when the veteran was in the military, 
the plate and screws that had been installed prior to service 
were removed.  However, due to difficulty removing the 
hardware, the heads were stripped, the plates were removed, 
but multiple screws were left in the bone.  The veteran 
reported that he had had some increasing pain "over the last 
5 to 10 years."  Following an examination of the veteran's 
left leg, the examiner offered the following diagnosis and 
medical opinion:

Left tibial strain post hardware removal.  
I think that there is no question his 
injury was not service connected.  The 
removal of hardware occurred in the 
military, but this was just normal 
treatment of a preexistent condition.  
Military service did not aggravate it 
beyond its normal progression or make it 
permanently worse.

In January 2004, Dr. J. P. submitted an additional medical 
opinion, essentially reaffirming is earlier June 2002 
opinion.  He again concluded as follows:

It is my opinion, with a strong degree of 
medical and surgical certainty, more 
likely than not, that had the screws been 
removed properly at the initial setting 
by the United States military in Germany 
that the patient would not have the pain 
and dysfunction that he has at this 
present date. 

Notably, Dr. J. P. also indicated in this statement that 
removal of the screws now would be quite difficult and could 
cause increased damage.  He did not explain why or how the 
military could have accomplished removal of the screws when, 
as noted by the VA examiner in November 2002, multiple screws 
were left in the bone due to the "difficulty in removing the 
hardware" in service.

Following a review of this evidence, the Board determines 
that the medical evidence does not show that the veteran's 
preexisting fracture of the left tibia disorder increased in 
severity during military service.  The service medical 
records indicate that the veteran was treated for pain in the 
left leg, which was caused by the surgical plates and screws 
which had been inserted prior to service.  This removal 
surgery was described as successful, with a benign post-
operative course by the veteran.  The service medical records 
show several complaints of pain during the post-surgical 
period, in the months immediately following surgery, when the 
veteran's leg was casted and he was on crutches.  However, 
after October 1, 1969 and until the time of discharge, the 
veteran's service medical records do not show any evidence of 
continued complaints of pain or other symptomatology, save 
for a single incident in March 1970 when the veteran banged 
his leg against a stair, causing an apparently temporary 
contusion.  At the time of discharge the veteran did not 
complain of a symptomatic left leg, and the examiner did not 
note such a problem on discharge examination.  Simply put, 
there is no evidence showing that the veteran's left leg 
disorder was worse in severity at service discharge in August 
1970 than it was at service entrance in November 1968.

Furthermore, the Board notes that in addressing the issue of 
aggravation in service  the VA examiner in November 2002, 
specifically opined that "Military service did not aggravate 
it [the veteran's left leg disorder] beyond its normal 
progression or make it permanently worse."  Dr. J. P. did 
not address this very significant distinction.

While the Board acknowledges that the record indicates that 
the veteran did experience flare-ups of his lower leg pain 
and other symptoms, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  In this case, there is no 
evidence that the veteran's left tibia fracture underwent an 
increase in severity in service.  

Furthermore, the Board observes that, even if an increase in 
disability during the period in question were to be found, 
the examiner who offered the November 2002 opinion also 
opined that any such worsening would be consistent with the 
natural progression of the disorder (i.e., "Military service 
did not aggravate it beyond its normal progression.").  As 
noted above, where there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease, such worsening is not considered "aggravation" for 
VA compensation purposes.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2003).  

The Board acknowledges the opinions by Dr. J. P. to the 
effect that "the pain and dysfunction that he [the veteran] 
has at the present date" was caused by the failure of the 
military doctors to remove the screw shafts from the 
veteran's tibia in service.   The Board notes that this 
opinion stands in contrast to that by the VA examiner, who 
stated that the surgical procedure in service was "just 
normal treatment," and thus was not negligent in nature.  
However, the Board finds that it need not make a definitive 
finding on this point, since the only relevant issue is 
whether the veteran's fracture of the left tibia was 
aggravated, i.e., permanently worsened beyond natural 
progression, between the time the veteran entered service in 
November 1968 and the time he left service in August 1970.  
As there is no evidence that the veteran's preexisting 
fracture of the left tibia worsened during this period of 
military service, the fact that his left tibia fracture may 
subsequently have worsened to the point where the veteran has 
now developed a disorder many decades later does not serve to 
support the veteran's service connection claim.  

In addition, the Board observes that VA regulations state the 
usual effects of medical and surgical treatment in service 
having the effect of ameliorating diseases or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functional parts or 
organs will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. §3.306(b)(1).  In this case, such evidence is absent.

Finally, in light of the opinions of Dr. J. P., the Board has 
considered the veteran's claim on a direct service connection 
basis, i.e., that the veteran now has a left leg disability 
which was actually incurred in service (not aggravated 
thereby).  However, the Board observes that, as noted above, 
service connection is available for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  In this case, the veteran is not alleging that he 
suffered an injury or disease in service.  Instead, he 
appears to be asserting that the failure of military doctors 
to perform an action, i.e., to fully remove all of the screws 
inserted by others, caused his current left leg problems.  As 
such, the Board has identified no disease or injury in 
service upon which a grant of service connection could be 
predicated.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
fracture of the left tibia.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a fracture of the left 
tibia is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


